Exhibit 10.2
 
SECURITY AGREEMENT




THIS SECURITY AGREEMENT (this “Agreement”) is made and is entered into as of
the  4th day of March, 2013, by BIOVEST INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), in favor of CORPS REAL, LLC, an Illinois limited
liability company (the “Secured Party”).
 
Recitals
 
WHEREAS, pursuant to that certain Secured Promissory Note of even date herewith
made by Borrower for the benefit of Secured Party (the “Note”), Secured Party
has agreed to advance to Borrower funds in the principal amount of  $325,000.00;
and
 
WHEREAS, in order to more fully secure Borrower’s obligations under the Note,
Borrower has agreed to grant to Secured Party a lien on and security interest in
all property listed as “Collateral” on the attached Exhibit A.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties hereto, intending to be legally bound thereby, agree as follows:
 
Section 1.   Security Interest.  Borrower hereby grants to Secured Party a
security interest (the “Security Interest”) in the items of collateral described
on Exhibit A hereto and in all attachments, additions, replacements,
substitutions, and accessions and in all proceeds thereof in any form now
existing, after acquired and hereafter arising (the “Collateral”).
 
Section 2.   Indebtedness Secured.  This Agreement and the Security Interest
created by it secure payment of the Note owing by Borrower to Secured Party (the
“Indebtedness”).  The Indebtedness includes any credit extended, sums advanced,
and any expenses incurred by Secured Party under the  Note.
 
Section 3.   Covenants and Warranties.  Borrower hereby covenants and warrants
that, at the execution hereof and at all times throughout the duration hereof:
 
(a)   Borrower will join with Secured Party to file, wherever Secured Party
deems appropriate, financing statements in the form and content required by
Secured Party, describing the Collateral in the same manner as it is described
herein and Borrower will pay all costs of such filing.  From time to time at the
request of Secured Party, Borrower shall execute one or more financing
statements and such other documents and do such other acts and things, all as
Secured Party may reasonably request, regarding the Security Interest in the
Collateral.
 
(b)   Secured Party may examine and inspect the Collateral at any time, wherever
located.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.   Event of Default.  The occurrence of any of the following shall
constitute an “Event of Default”:
 
(a)       Borrower’s failure to make payment of any principal, interest, fees,
costs, charges, expenses, or other sums payable from time to time hereunder
or  under the Note when required hereunder or thereunder, and, in any such case,
such failure shall continue for (i) in the case of a payment of scheduled
principal or interest, a period of five (5) business days following the date
upon which any such payment was due, or (ii) in the case of any other amount
payable, a period of five (5) business days following the date of Borrower’s
receipt from Secured Party of a written notice identifying the amount due and
providing reasonable supporting details;
 
(b)       Borrower shall cease operation of its present business; or
 
(c)       Borrower directly or indirectly sells, assigns, transfers, conveys, or
suffers or permits to occur any sale, assignment, transfer or conveyance of all
or substantially all of its assets, except as permitted herein.
 
Section 5.   Secured Party’s Rights and Remedies.  Upon the occurrence of any
Event of Default or at any time thereafter:
 
(a)   Secured Party may, at its option, declare all of the Indebtedness secured
by this Agreement (notwithstanding any provisions of any agreement with respect
to the Indebtedness to the contrary) immediately due and payable without demand
or notice of any kind, and the Indebtedness thereupon shall become due and
payable immediately without demand or notice (but with such adjustments, if any,
with respect to interest or other charges as may be provided for in the
promissory notes or other writings evidencing the Indebtedness secured).
 
(b)   Secured Party and its agents are authorized to enter into and enter onto
any premises where the Collateral may be located for the purpose of taking
possession of the Collateral and any records thereof and Secured Party may, at
its option, demand Borrower at Borrower’s expense to assemble the Collateral and
make the Collateral available to Secured Party at a convenient place acceptable
to Secured Party and, after notice to the Borrower as hereinafter provided, and
other reasonable notice to secured parties of record, Secured Party may sell or
otherwise dispose of the Collateral at public or private sale, without further
notice or advertisement, at which sale Secured Party may become the purchaser.
 
(c)   Secured Party may demand that Borrower shall upon receipt by Borrower of
any proceeds covered hereby or of any check, draft, or other instrument
representing the proceeds, forthwith and without further notice or demand
deliver the same to Secured Party in the form in which the said items are
received, endorsed by Borrower for payment to Secured Party.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)   Secured Party may by written notice deem Borrower to have transferred the
Collateral to Secured Party and to have constituted and appointed Secured Party
its true and lawful attorney-in-fact with full and irrevocable power and
authority in the name, place and stead of Borrower, from time to time, in
Secured Party’s discretion to demand, collect, receive and give receipts for all
monies due on the Collateral or due otherwise under or with respect to any of
the Collateral and to endorse any checks or other instruments or orders and to
file any claims and take any other action or proceeding deemed by Secured Party
appropriate for the purpose of collecting all such monies whenever they may
become payable.  Secured Party may reasonably require Borrower to assist Secured
Party in all such collections.
 
(e)   Secured Party shall have and may exercise, from time to time, all rights
and remedies of a secured party under the Uniform Commercial Code of Florida and
all rights and remedies available to a secured party under any other applicable
law.
 
(f)   Any notice of sale, disposition, or other intended action by Secured
Party, mailed to Borrower at its business offices in Tampa, Florida or at any
other address to which Borrower has requested in writing that notices be sent,
at least five (5) days prior to such action, shall constitute reasonable notice
to Borrower.
 
(g)   In the event of a sale or other disposition of the Collateral or the
receipt of any proceeds of the Collateral by Secured Party, after all of the
Indebtedness with appropriate interest and all costs and expenses of Secured
Party with respect to the possession and sale of the Collateral have been paid
in full as appropriate, the surplus, if any, shall be paid to Borrower by
Secured Party, and any Collateral remaining shall be transferred and reassigned
to Borrower by Secured Party; and in the event of a deficiency, there shall be
due from Borrower and Borrower shall immediately pay to Secured Party the
difference between the amounts received by Secured Party and the remaining sum
secured hereby, plus all costs and expenses of Secured Party in repossessing,
transporting, repairing, storing, selling or otherwise handling the Collateral
pursuant to such sale or other disposition.
 
(h)      All remedies hereunder shall be cumulative and not
alternative.  Borrower shall pay promptly the costs and expenses of Secured
Party of collection of all Indebtedness, enforcement of rights under this
Agreement, including reasonable attorneys’ fees, and those costs, expenses, and
attorneys’ fees incurred in appellate proceedings and expenses and attorneys’
fees on any actions otherwise with respect to the Collateral
 
Section 6.   Rights and Remedies of Borrower. Borrower shall have the rights and
remedies provided in this Agreement and Borrower specifically waives and
releases all rights provided in Article 9 of the Uniform Commercial Code in
force in the State of Illinois on the date of this Agreement.
 
Section 7.   Miscellaneous.
 
(a)   Borrower authorizes Secured Party at Borrower’s expense to file any
financing statement or statements relating to the Collateral (without Borrower’s
signature thereon) which Secured Party deems appropriate, and Borrower appoints
Secured Party as Borrower’s attorney-in-fact to execute any such financing
statement or statements in Borrower’s name and to perform all other acts which
Secured Party deems appropriate to perfect and to continue perfection of the
Security Interest.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)   Without limiting any other right of Secured Party, whenever Secured Party
has the right to declare any Indebtedness to be immediately due and payable
(whether or not it has so declared), Secured Party may set off against the
Indebtedness all monies then owed to the Borrower by Secured Party in any
capacity whether due or not and Secured Party shall be deemed to have exercised
its right to set off immediately at the time its right to such election accrues.
 
(c)   Upon Borrower’s failure to perform any of its duties hereunder, Secured
Party may but it shall not be obligated to perform any of such duties and
Borrower shall forthwith upon demand reimburse Secured Party for any expense
incurred by Secured Party in so doing.
 
(d)   No delay or omission by Secured Party in exercising any right hereunder or
with respect to any Indebtedness shall operate as a waiver of that or any other
right, and no single or partial exercise of any right shall preclude Secured
Party from any other or further exercise of any other right or remedy.  Secured
Party may cure any default by Borrower in any reasonable manner without waiving
the default so cured and without waiving any other prior or subsequent default
by Borrower.
 
(e)   Secured Party shall have no obligation to take and Borrower shall have the
sole responsibility for taking any steps to preserve rights against all prior
parties.  Borrower waives presentment for payment, notice of protest, notice of
nonpayment, notice of dishonor and protest of any instrument at any time held by
Secured Party on which Borrower is in any way liable and, if waivable, waives
notice of any other action taken by Secured Party.
 
(f)   The singular pronoun shall include the plural, and the neuter shall
include the masculine and feminine.
 
(g)   This Agreement may not be modified or amended nor shall any provision of
it be waived except by a written instrument signed by Borrower and Secured
Party.
 
(h)    This Agreement is a continuing agreement and shall survive any closing
and shall remain in force until Secured Party shall provide written notice of
its termination and thereafter until all of the Indebtedness contracted for or
created before receipt of the notice and any extension or renewals of that
Indebtedness (whether made before or after receipt of the notice) together with
all interest thereon both before and after the notice, shall be paid in full.
 
Section 8.   Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of Illinois, without reference to principles of
choice or conflict of law thereunder.  Whenever possible, each provision of this
Agreement shall be interpreted to be effective and valid under applicable
law.  If any provision of this Agreement is prohibited by or invalid under
applicable law, the provision shall be ineffective only to the extent of the
prohibition or invalidity, without invalidating the remainder of the provision
or the other remaining provisions of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 9.   Notice.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing and given in accordance with the
notice provisions of the Note.
 
Section 10.   Jurisdiction.  THE BORROWER HEREBY CONSENTS AND AGREES THAT THE
STATE AND/OR FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
BORROWER, ON THE ONE HAND, AND THE SECURED PARTY, ON THE OTHER HAND, PERTAINING
TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT;
PROVIDED, THAT THE BORROWER ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE STATE OF ILLINOIS; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE SECURED PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE SECURED PARTY.  THE BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND THE BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE
BORROWER AND THE SECURED PARTY HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREE THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE BORROWER OR THE SECURED PARTY, AS APPLICABLE,
AT THE ADDRESS SET FORTH IN THE FIRST PARAGRAPH OF THE NOTE AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE BORROWER’S OR THE SECURED
PARTY’S, AS APPLICABLE, ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAIL, PROPER POSTAGE PREPAID.
 


 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS ON THE NEXT PAGE]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above-written.
 

 
BORROWER:
 
BIOVEST INTERNATIONAL, INC.,
a Delaware corporation
                By: /s/ David Moser             Name: David Moser     Title:
Secretary                                    
SECURED PARTY:
 
CORPS REAL, LLC, an Illinois limited liability company   
          By: /s/ Ronald E. Osman      Name: Ronald E. Osman     Title: Manager
 



 
6

--------------------------------------------------------------------------------

 


Exhibit A
 
Description of the Collateral
 
The term “Collateral” shall include all of the property and assets of BIOVEST
INTERNATIONAL, INC. of every kind or type whatsoever, tangible, intangible,
real, personal and mixed, whether now owned or existing or hereafter acquired or
arising and regardless of where located, and including, without limitation, all
proceeds, rents and products of all of the foregoing and all distributions
thereon.


 
 
 
 
7

--------------------------------------------------------------------------------